991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Lynn SNIDER, Petitioner-Appellant,v.Sam W. REED, Warden;  North Carolina Attorney General,Respondents-Appellees.
No. 92-7105.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 9, 1993Decided:  April 1, 1993

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., Chief District Judge.  (CA-91-545-6)
Michael Lynn Snider, Appellant Pro Se.
Richard Norwood League, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Michael Lynn Snider seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Snider v. Reed, No. CA-91-545-6 (M.D.N.C. Sept. 15, 1992).*  We deny Snider's motions for appointment of counsel and oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The portion of claim three addressing the trial court's exclusion of statements made by the decedent is not procedurally defaulted because it was raised on direct appeal.  However, the claim fails on the merits